Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Application’s claim amendments, filed on 04/27/2021 have been fully considered and persuasive.  The 112 rejection have been withdrawn in light of amended claim 2.  Claims 1-4, and 6-20 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, the closest prior art Hsueh et al. US 2014/0133015 teaches an optical imaging lens assembly (figure 7; Table 7) comprising sequentially, from an object side to an image side (Table 7; surface 0 starts at object and ends at surface 12 at image) along an optical axis (shown in figure 7 as a line passing through the center of curvature of the lens): a first lens (first lens element 410; Lens 1), a second lens (second lens element 420; Lens 2), a third lens (third lens element 430; Lens 3), and a fourth lens (fourth lens element 440; Lens 4), wherein, 

the second lens has a positive refractive power or a negative refractive power (paragraph [0090], second lens element 420 with positive refractive power; Table 7, Lens 2 Focal Length is 6.04), an object-side surface of the second lens is a concave surface (paragraph [0090], a concave object-side surface 421; Table 7, Surface #4 Curvature Radius is -10.720), and an image-side surface of the second lens is a convex surface (paragraph [0090], convex image-side surface 422; Table 7, Surface #5 Curvature Radius is -2.428);
the third lens has a positive refractive power (paragraph [0091], third lens element 430 with positive refractive power; Table 7, Lens 3 Focal Length is 60.97), an object-side surface of the third lens is a concave surface (paragraph [0091], concave object-side surface 431; Table 7, Surface #6 Curvature Radius is -0.450), and an image-side surface of the third lens is a convex surface (paragraph [0091], convex image-side surface 432; Table 7, Surface #7 Curvature Radius is -0.535);
the fourth lens has a positive refractive power (paragraph [0092], fourth lens element 440 with positive refractive power; Table 7, Lens 4 Focal Length is 17.82) or a negative refractive power; and
an effective focal length f1 of the first lens and a total effective focal length f of the optical imaging lens assembly satisfy: 1.2<f1/f<1.8 (Table 7, Focal Length Lens 1 is 2.99 and f=1.86 so 1.2<f1/f<1.8, 1.2<2.99/1.86<1.8, 1.2<1.61<1.8).
However, regarding claim 1, the prior art Hsueh taken either singly or in combination fails to anticipate or fairly suggest an optical imaging lens assembly including specific features wherein a maximum effective half aperture DT11 of the object-side surface of the first lens and a center thickness CT11 of the first lens on the optical axis satisfy, 1.7<DT11/CT1<2.2, in combination with all other claimed limitations of claim 1.
With respect to claims 2-4,and 6-16 this claim depends on the claim 1 and is allowable at least for the reasons states supra.

Regarding claim 17, the closest prior art Hsueh et al. US 2014/0133015 teaches an optical imaging lens assembly (figure 11; Table 11) comprising sequentially, from an object side to an image side (Table 11; surface 0 at object and ends at surface 12 at image) along an optical axis (shown figure 11 as a line passing through  the center of curvature of the lens): a first lens (first lens element 610; Lens 1), a second lens (second lens element 620; Lens 2), a third lens (third lens element 630; Lens 3), and a fourth lens (fourth lens element 640; Lens 4), wherein,
the first lens has a positive refractive power (paragraph [0105], first lens element 610 with positive refractive power; Table 11, Lens 1 Focal Length is 3.02), and an object-side surface of the first lens is a convex surface (paragraph [0105], convex object-side surface 611; Table 11, Surface #1 Curvature Radius 2.284);
the second lens has a positive refractive power (paragraph [0106], second lens element 610; Table 11, Lens 2 Focal Length is 14.01) or a negative refractive power, an object-side surface of the second lens is a concave surface (paragraph [0106], concave object-side surface 621; Table 11, Surface #4 Curvature Radius is -5.302), and an image-side surface of the second lens is a convex surface (paragraph [0106], convex image-side surface 622; Table 11, Surface #5 Curvature Radius is -3.149);
the third lens has a positive refractive power (paragraph [0107], third lens element 630 with positive refractive power; Table 11, Lens 3 Focal Length is 104.41), an object-side surface of the third lens is a concave surface (paragraph [0107], concave object-side surface 631; Table 11, Surface #6 Curvature Radius is -1.145), and an image-side surface of the third lens is 
a convex surface (paragraph [0107], convex image-side surface 632; Table 11, Surface #7 Curvature Radius is -1.261);
the fourth lens has a positive refractive power (paragraph [0108], fourth lens element 640 with positive refractive power; Table 11, Lens 4 Focal Length is 19.07) or a negative refractive power; and 
a center thickness CT2 of the second lens on the optical axis and a center thickness CT3 of the third lens on the optical axis satisfy: 0.4<CT2/CT3<0.7 (Table 11, CT2 = Lens 2 Thickness is 0.217 and CT3 = Lens 3 Thickness is 0.405 so 0.4<CT2/CT3<0.7, 0.4<0.217/0.405<0.7, 0.4<0.535<0.7).
However, regarding claim 17, the prior art Hsueh taken either singly or in combination fails to anticipate or fairly suggest optical imaging lens assembly including a specific feature wherein a distance SAG31 from an intersection of the object-side surface of the third lens and the optical axis to a vertex of a maximum effective half aperture of the object-side surface of the third lens on the optical axis and a center thickness CT3 of the third lens on the optical axis satisfy: -1.3<SAG31/CT2<-0.7.
With respect to claims 18-20 this claim depends on claim 17 and is allowable at least for the reasons stated supra.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872